DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 August 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Asawa (US 2018/0056663.)
Regarding claim 1, 
Asawa discloses a liquid ejecting apparatus [8 in fig. 10] comprising: 
a liquid storing portion [821 in fig. 10] that stores liquid [paragraphs 0110-0114]; 
a liquid ejecting head [361 in fig. 10] configured to eject the liquid supplied from the liquid storing portion [paragraphs 0101, 0110 and 0116]; 
a supply flow path [823/8231 in fig. 10] configured to connect the liquid storing portion and the liquid ejecting head [paragraphs 0113 and 0116-0119]; 
a degassing portion [826 in fig. 10] configured to degas the liquid flowing through the supply flow path [paragraphs 0113 and 0123]; and 
a temperature control portion [825 in fig. 10] configured to control a temperature of the liquid flowing through the supply flow path [paragraphs 0113 and 0122]; wherein 
the temperature control portion is disposed between the liquid storing portion and the degassing portion in the supply flow path [as seen in fig. 10; paragraph 0118.]

Regarding claim 4, 
Asawa further discloses the liquid ejecting apparatus further comprising: 
a collection flow path [8232 in fig. 10] for returning the liquid from the liquid ejecting portion to the liquid storing portion [as seen in fig. 10; paragraphs 0117 and 0119.]

Regarding claim 5, 
Asawa further discloses wherein 
the liquid is circulated in a circulation flow path including the storing portion, the supply flow path, the liquid ejecting head, and the collection flow path [as seen in fig. 10; paragraphs 0117, 0119, and 0125.]
Regarding claim 6, 
Asawa discloses wherein 
the liquid ejecting head includes an ejecting portion flow path [inside the head; fig. 10 shows inlet and outlet ports] that communicates the supply flow path and the collection flow path, and an ejecting portion [3611 in fig. 10] that ejects the liquid, and the circulation flow path includes the ejecting portion flow path [as seen in fig. 10; paragraph 0116.]

Regarding claim 7, 
Asawa discloses a control method of a liquid ejecting apparatus including 
a liquid storing portion [821 in fig. 10] that stores liquid [paragraphs 0110-0114], 
a liquid ejecting head [361 in fig. 10] configured to eject the liquid supplied from the liquid storing portion [paragraphs 0101, 0110 and 0116], 
a supply flow path [823/8231 in fig. 10] configured to connect the liquid storing portion and the liquid ejecting head [paragraphs 0113 and 0116-0119],
a degassing portion [826 in fig. 10] configured to degas the liquid flowing through the supply flow path [paragraphs 0113 and 0123]; and 
a temperature control portion [825 in fig. 10] configured to control a temperature of the liquid flowing through the supply flow path [paragraphs 0113 and 0122], 
the control method comprising: 
controlling a temperature of the liquid flowing through the supply flow path [paragraph 0122], and 
degassing the liquid flowing through the supply flow path after controlling the temperature of the liquid [paragraphs 0118 and 0123.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Asawa in view of Yamada (US 2009/0179937.)
Regarding claim 2, 
	Asawa discloses the claimed limitations as set forth above but fails to expressly teach the liquid ejecting apparatus further comprising: 
a temperature detecting portion configured to detect a temperature of the liquid supplied to the liquid ejecting portion.

	However, in the same field of endeavor, Yamada discloses a liquid ejecting apparatus [1 in fig. 2] comprising: 
a liquid storing portion [40 in fig. 1] that stores liquid [paragraph 0048]; a liquid ejecting head [20 in figs. 1-2 and 6)] configured to eject the liquid supplied from the liquid storing portion [paragraphs 0046]; a supply flow path [34 in fig. 1] configured to connect the liquid storing portion and the liquid ejecting head [paragraphs 0048-0049]; a temperature control portion [62 in fig. 1] configured to control a temperature of the liquid flowing through the supply flow path [paragraphs 0057-0058 and 0085]; and a temperature detecting portion [84 in fig. 1] configured to detect a temperature of the liquid supplied to the liquid ejecting portion [paragraphs 0071 and 0074.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Asawa invention to include means for detecting a temperature of the liquid supplied to the liquid ejecting portion as taught by Yamada for the purpose of adjusting the voltage applied to the piezoelectric device based on the detected temperature so that the ink viscosity remains suitable in order to eject the same amount of ink constantly [paragraph 0074], resulting in a more efficient printing operation with better image quality.

Regarding claim 3, 
	In the obvious combination, Yamada further discloses wherein 
the temperature detecting portion is disposed on the liquid ejecting head [as seen in figs. 1, 4, and 6.]


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853